Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501-5148
Telephone: 907.264.3325
             907.264.3303
Email:       jamiesonb@lanepowell.com
             baylousm@lanepowell.com
Attorneys for Defendants


                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
 ANTHONY L. BLANFORD and JOHN K.
 BELLVILLE,

                                Plaintiffs,
                                                Case No. 3:19-cv-00036-JWS
 v.

 MICHAEL J. DUNLEAVY; in his                      JOINT MOTION RE PRETRIAL
 individual and official capacities;                     DEADLINES
 TUCKERMAN BABCOCK; and the
 STATE OF ALASKA,

                             Defendants.

       Plaintiffs and Defendants have filed motions for summary judgment, and briefing
was completed on the motions on May 29, 2021. (Docket 63 and 64). The Court
subsequently denied Plaintiffs’ request for oral argument (Docket 66), and the motions are
ripe for decision. The parties request that once the Court issues its ruling on the summary
judgment motions, it allow approximately 60 days for the parties to complete discovery
and file motions in limine. The Court’s decision could be dispositive of some or all claims
and would likely be informative of further discovery needs. Thus, this jointly requested
extension would allow the Parties to avoid discovery that might become unnecessary
and/or to complete discovery in a more efficient manner based on the Court’s ruling.



        Case 3:19-cv-00036-JWS Document 69 Filed 08/31/21 Page 1 of 2
         The Parties respectfully request that the Court set new deadlines after the Parties
jointly submit an updated proposed schedule within 10 days of the Court’s final ruling on
the summary judgment motions.
                                                           ACLU OF ALASKA FOUNDATION
                                                           Attorneys for Plaintiff

 Dated: August 31, 2021                                    By s/ Stephen Koteff
                                                             Stephen Koteff, ABA No. 9407070


                                                           LANE POWELL LLC
                                                           Attorneys for Defendants

 Dated: August 31, 2021                                    By s/ Michael B. Baylous
                                                             Brewster H. Jamieson, ABA No. 8411122
                                                             Michael B. Baylous, ABA No. 0905022


I certify that on August 31, 2021, a copy of
the foregoing was served electronically on:

Stephen Koteff, skoteff@acluak.org

s/ Michael B. Baylous
Michael B. Baylous




Joint Motion re Pretrial Deadlines
Blanford, et al. v. Dunleavy, et al. (Case No. 3:19-cv-00036-JWS)                        Page 2 of 2

           Case 3:19-cv-00036-JWS Document 69 Filed 08/31/21 Page 2 of 2
